DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-18, 20-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses mitigating interference in a wireless communication system, comprising: receiving a wireless transmission from an interfering base station; accessing a constrained set of available parameters used by the interfering base station to generate the transmission; and decoding the transmission using a plurality of hypotheses based upon the constrained set of parameters, but fails to teach and render obvious of the set of transmission parameters are constrained to take values out of values available for the set of transmission parameters; and performing the IC by using the identified set of transmission parameters; wherein receiving the indication comprises receiving the indication indirectly from the BS via the serving BS of the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUC H TRAN/Primary Examiner, Art Unit 2471